Title: From John Adams to John Bondfield, 25 May 1780
From: Adams, John
To: Bondfield, John


     
      Sir
      Paris May 25. 1780
     
     I wrote you once before this day—but it is necessary I should write again. After sending my french servant, a monstrous number of Times, all over the City after my Wine I can learn nothing of it. Upon looking over the Invoice and your Letters, and showing them to the Abbé’s my friends, they say that my Wine, was sent by a private Waggon, and that that Waggon belongs to a private Person in the Country, where I know not—and that the Wine is only marked J. A. and Addressed to Mr. John Adams at Paris. They say that it should have been addressed to me, by my name and quality and the Hotel and street where I live. So that I dont expect to get a Glass of this Wine to the lips of any of my Friends these six weeks, not then without writing many Letters and sending many Messages. I have Six or seven Trunks of Baggage belonging to me, Mr. D. Mr. T. my Children and our servants, which have been at Brest this four Months, and I have written many Letters and taken more pains about them than they are worth, and cannot get them. I have a Box And a Bundle of Papers and Books &c from London, of which I have had Letters of Advice from London and Ostend long long ago. I have sent every day for a long time to the Bureau, but can hear nothing of them. I am told all this is for Want of my Address being written on my Letters and Packetts &c. There is not a Being upon Earth who has a greater Contempt for all kind of Titles than I have in themselves, but when I find them in this Country not only absolutely necessary to make a mans Character and Office respected, but to the transaction of the most ordinary Affairs of Life, to get a glass of Wine to drink a pamphlet to read or a shirt to put on, I am convinced of their Importance and necessity here. By the Etiquette of all the Courts in Europe a minister Plenipotentiary has the Title of Excellency, and the wise men of Europe cant believe it possible a Man should be one without it. I therefore request that for the future, you would address every Letter, Packet, Bundle Case and Cask, for me A Son Excellence, Monsieur Monsieur John Adams Ministre Plenipotentiaire des Etats Unis De L’Amerique, Hotel de Valois, Ruë de Richelieu a Paris.
    